DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/AU2019/050228 filed 03/14/2019
.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/15/2020 and 01/11/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 134, 130, 110, 140, 120, 124, 152, 154, 156, 164, 162, 166, & 170 each of figure 1, as well as element(s) 322, 312, 364, 362, 366, & 370 each of figure 3,  need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 
*drawing photograph
Regarding photograph fig(s). 2 & 18, Applicant is respectfully reminded of 37 CFR 1.84(b) (bold for emphasis) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
The Examiner notes that fig(s). 2 & 18 is/are not of sufficient quality so that all details are sufficiently reproducible, and further that the photograph is not the only practicable medium for illustrating the invention, therefore the drawings (fig(s). 2 & 18) is/are objected to under 37 CFR 1.84(b).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “462” has been used to designate multiple elements in figure 5 (see arrow lines).
The drawings (figs. 21-22) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of 
The drawings (fig. 21) are objected to under 37 CFR 1.84(p)(3). Numbers, letters, and reference characters must measure at least 1/8 inch (0.32 cm) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “HYDROCYCLONE VIBRATION MONITORING SYSTEM AND METHOD”.
Claim Objections
Claim(s) 44 is/are objected to because of the following informalities:  
As to claim 44,
 subsequent instances of “an attachment rim” should utilize the article “the” as antecedence has already been established.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, 
 said claim further includes “a membrane”, whereas independent claim 42 from which claim 44 depends already includes a membrane rendering unclear if there is an additional membrane, or if the limitation of claim 44 merely further clarifies the features of the aforementioned membrane; as best understood and for the purpose of examination, the Examiner interprets the membranes as one in the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-9, 12, 20-23, 27-30, 32-33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Bowers et al (US 20170239594 A1; hereafter “Bowers”) in view of Applicant cited Proelss* et al (EP 1161999 A1; hereafter “Proelss”) and in further view of newly cited Maron et al (US 20180010945 A1; hereafter “Maron”).
*machine translation included with the patent document and utilized for providing English citations 

    PNG
    media_image1.png
    668
    471
    media_image1.png
    Greyscale

Regarding independent claim 1,
 
 Bowers teaches a hydrocyclone monitoring system (fig. 1) (Title “Monitoring And Controlling Hydrocyclones Using Vibration Data”) comprising:
a hydrocyclone (fig. 1, hydrocyclone 10) comprising a separation chamber (separation chamber of hydrocyclone 10) having an inlet (fig. 1, feed inlet) for feeding an input mixture into the separation chamber (separation chamber of hydrocyclone 10) and first (overflow outlet of hydrocyclone 10) and second (underflow outlet of hydrocyclone 10) outlets for ejecting flows of respective first and second components of the mixture from the separation chamber (separation chamber of hydrocyclone 10) ([0042] “FIG. 1 depicts an exemplary hydrocyclone unit 10”);
a conduit (conduit connected to overflow outlet of hydrocyclone 10) connected to the first outlet (overflow outlet of hydrocyclone 10), the conduit (conduit connected to overflow outlet of hydrocyclone 10) defining a channel (channel of conduit connected to overflow outlet of hydrocyclone 10) for conducting the flow of the first component ejected from the separation chamber (separation chamber of hydrocyclone 10);
a sensor assembly (assembly of upper accelerometer; see accelerometer 12 in fig. 3) configured to detect characteristics of the flow of the first component in the channel (channel of conduit connected to overflow outlet of hydrocyclone 10), the sensor assembly (assembly of upper accelerometer) in communication with the channel (channel of conduit connected to overflow outlet of hydrocyclone 10) and a vibrations sensor (upper accelerometer) for detecting vibrations; and
a processing system (not shown in fig. 1; fig. 3, vibration analysis system 18 with control system 20) configured to receive from the sensor assembly (assembly of upper accelerometer) measurement data indicative of the characteristics of the flow of the first component, and to determine a mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) based on the measurement data, wherein the characteristics of the flow of the first component comprise vibrations imparted by the flow of the first component to the sensor assembly (assembly of upper accelerometer) ([0001] “this invention relates to a system for monitoring vibration of hydrocyclones and controlling operation of the hydrocyclones based on vibration information”; [0002] “roping, plugging, or other undesirable conditions”; [0052]-[0054] vibration analysis and controlling; see Table 1).
Bowers does not teach wherein the sensor assembly comprises a membrane in communication with the channel and a vibrations sensor operatively coupled to the membrane for detecting vibrations of the membrane.
Proelss teaches a sensor assembly (sensor assembly comprising probe 5 and membrane 9) comprising a membrane (figs., membrane 9)  in communication with a channel (channel of discharge ¾) and a vibrations sensor (figs., probe 5) operatively coupled to the membrane (figs., membrane 9) for detecting vibrations (vibrational noise) of the membrane (figs., membrane 9) (page 4, towards the bottom “sensor system that responds to the changing noise conditions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Proelss noise probe for one of Bowers’ plurality of acceleration sensors and/or to further supplement said acceleration sensors thereby providing a probe which is more sensitive   to changes in noise cause by particle discharge changes while still having a disposable/replaceable part (page 4, about mid-page “The cap or membrane 9 can be removed from the housing 6 very easily and be replaced with a new cap. Also can be if necessary, clean the cap easily, for which a corresponding one Swiveling over the adjustable bracket 7 is appropriate”).
While “[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review”, In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983), and “Combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), see MPEP 2145(III), the Examiner has nevertheless given consideration to the level of ordinary skill in the art in mechanically  combining Proelss acoustic (noise) probe with a conduit—including of an overflow conduit—of a hydrocyclone, and as factual evidence thereof:

    PNG
    media_image2.png
    320
    349
    media_image2.png
    Greyscale

Maron teaches an acoustic sensor assembly (fig. 5B, probe 210) in communication with a channel (channel within wall 202 of overflow pipe) ([0023] “The probe detects the acoustic signal produced by impacts of particles against the probe. Different size particles produce a different acoustic signature which can be used to determine the characteristic particle size. The probe is in the shape of an elongated cylinder but other shapes can be used”).
In view of the above evidence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wall fastening portion (see Maron 202a) in Bower’s overflow and/or underflow conduits for insertable attachment of Proelss acoustic probe thereby providing a secure and acoustic isolating attachment location in a known manner.

Regarding claim 2, which depends on claim 1,
 
 Bowers teaches wherein the first outlet (overflow outlet of hydrocyclone 10) is an overflow outlet of the hydrocyclone (fig. 1, hydrocyclone 10).

Regarding claim 3, which depends on claim 1,
 
 Bowers teaches wherein the second outlet (underflow outlet of hydrocyclone 10) is an underflow outlet of the hydrocyclone (fig. 1, hydrocyclone 10).

Regarding claim 8, which depends on claim 1,
 
 Bowers teaches wherein the processing system (fig. 3, vibration analysis system 18 with control system 20) is configured to determine the mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) by analysing frequency characteristics of the vibrations ([0055] “Frequency analysis”; see exemplary fig. 4 showing present/no roping).

Regarding claim 9, which depends on claim 8,
 
 Bowers teaches wherein the processing system (fig. 3, vibration analysis system 18 with control system 20) is configured to detect the presence of one or more frequency components of the vibration in one or more frequency bands (Abstract, [0059]-[0060] “band pass”; see fig. 4, especially region of interest; see reference claim 20).

Regarding claim 12, which depends on claim 1,
 
 Bowers teaches wherein the processing system (fig. 3, vibration analysis system 18 with control system 20) is configured to determine the mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) by analysing amplitude characteristics of the vibrations ([0055] “detect changes in amplitude”; [0061]-[0063] amplitude; see exemplary figs. 5-6).

Regarding claim 20, which depends on claim 1,
 
 Bowers as modified by Proelss (see analysis of independent claim) suggests wherein the membrane (Proelss membrane 9) is an elastic membrane (Proelss, page 3, towards the top “Membrane designed as an elastic”).

Regarding claim 21, which depends on claim 1,
 
 Bowers teaches wherein the vibrations sensor (upper accelerometer) is an accelerometer [0043] “accelerometer”).

Regarding claim 22, which depends on claim 1,
 
Bowers as modified by at least Proelss (see analysis of independent claim 1) suggests wherein the membrane (Proelss, membrane 9) comprises a first surface (Proelss, outer surface of membrane 9) in communication with the channel (channel of conduit connected to overflow outlet of hydrocyclone 10), and a second surface (Proelss, inner surface of membrane 9) opposite the first surface (Proelss, outer surface of membrane 9) and facing away from the channel (channel of conduit connected to overflow outlet of hydrocyclone 10).

Regarding claim 23, which depends on claim 22,
 
 Bowers as modified by Proelss (see analysis of independent claim) wherein the vibrations sensor (upper accelerometer) is attached (indirectly/operably) to the second surface (Proelss, inner surface of membrane 9).
	With regards to a narrower interpretation of directly attached, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so attach one of Bower’s accelerometers directly to Proelss second (inner) surface of Proelss membrane thereby providing direct conduction thereto and thus increasing sensitivity to the vibrations.

Regarding independent claim 27,
 Bowers teaches a method of monitoring a hydrocyclone (fig. 1, hydrocyclone 10) comprising a separation chamber (separation chamber of hydrocyclone 10) having an inlet (fig. 1, feed inlet) for feeding an input mixture into the separation chamber (separation chamber of hydrocyclone 10) and first (overflow outlet of hydrocyclone 10) and second (underflow outlet of hydrocyclone 10) outlets for ejecting flows of respective first and second components of the mixture from the separation chamber (separation chamber of hydrocyclone 10) (Title “Monitoring And Controlling Hydrocyclones Using Vibration Data”), the method comprising:
conducting the flow of the first component ejected from the separation chamber (separation chamber of hydrocyclone 10) through a channel (channel of conduit connected to overflow outlet of hydrocyclone 10) defined by a conduit (conduit connected to overflow outlet of hydrocyclone 10) connected to the first outlet (overflow outlet of hydrocyclone 10);
detecting, using a sensor assembly (assembly of upper accelerometer), characteristics of the flow of the first component in the channel (channel of conduit connected to overflow outlet of hydrocyclone 10), the sensor assembly (assembly of upper accelerometer) in communication with the channel (channel of conduit connected to overflow outlet of hydrocyclone 10) and a vibrations sensor (upper accelerometer) operatively coupled for detecting vibrations; and
determining a mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) based on the detected characteristics of the flow of the first component (see Table 1);
wherein the characteristics of the flow of the first component comprise vibrations imparted by the flow of the first component to the sensor assembly (assembly of upper accelerometer) ([0001] “this invention relates to a system for monitoring vibration of hydrocyclones and controlling operation of the hydrocyclones based on vibration information”; [0002] “roping, plugging, or other undesirable conditions”; [0052]-[0054] vibration analysis and controlling; see Table 1).
Bowers does not teach wherein the sensor assembly comprises a membrane in communication with the channel and a vibrations sensor operatively coupled to the membrane for detecting vibrations of the membrane.
Proelss teaches a sensor assembly (sensor assembly comprising probe 5 and membrane 9) comprising a membrane (figs., membrane 9)  in communication with a channel (channel of discharge ¾) and a vibrations sensor (figs., probe 5) operatively coupled to the membrane (figs., membrane 9) for detecting vibrations (vibrational noise) of the membrane (figs., membrane 9) (page 4, towards the bottom “sensor system that responds to the changing noise conditions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Proelss noise probe for one of Bowers’ plurality of acceleration sensors and/or to further supplement said acceleration sensors thereby providing a probe which is more sensitive   to changes in noise cause by particle discharge changes while still having a disposable/replaceable part (Proelss, page 4, about mid-page “The cap or membrane 9 can be removed from the housing 6 very easily and be replaced with a new cap. Also can be if necessary, clean the cap easily, for which a corresponding one Swiveling over the adjustable bracket 7 is appropriate”).
While “[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review”, In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983), and “Combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), see MPEP 2145(III), the Examiner has nevertheless given consideration to the level of ordinary skill in the art in mechanically  combining Proelss acoustic (noise) probe with a conduit—including of an overflow conduit—of a hydrocyclone, and as factual evidence thereof:
Maron teaches an acoustic sensor assembly (fig. 5B, probe 210) in communication with a channel (channel within wall 202 of overflow pipe) ([0023] “The probe detects the acoustic signal produced by impacts of particles against the probe. Different size particles produce a different acoustic signature which can be used to determine the characteristic particle size. The probe is in the shape of an elongated cylinder but other shapes can be used”).
In view of the above evidence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wall fastening portion (see Maron 202a) in Bower’s overflow and/or underflow conduits for insertable attachment of Proelss acoustic probe thereby providing a secure and acoustic isolating attachment location in a known manner.

Regarding claim 28, which depends on claim 27,
 
 Bowers teaches wherein the mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) comprises characteristics of the flow of the second component (see Table 1).

Regarding claim 29, which depends on claim 28,
 
 Bowers teaches wherein the characteristics of the flow of the second component comprise a shape of the flow of the second component as it exits the second outlet (underflow outlet of hydrocyclone 10) (see Table 1; see also arrows in fig. 1 at underflow).

Regarding claim 30, which depends on claim 29,
 
 Bowers teaches wherein the shape is one of a roping, semi-roping, and splashing shape (see Table, emphasizing roping).

Regarding claim 32, which depends on claim 27,
 
 Bowers teaches wherein determining the mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) comprises analysing frequency characteristics of the vibrations ([0055] “Frequency analysis”; see exemplary fig. 4 showing present/no roping).

Regarding claim 33, which depends on claim 32,
 
 Bowers teaches wherein analysing frequency characteristics of the vibrations comprises detecting the presence of one or more frequency components of the vibration in one or more frequency bands (Abstract, [0059]-[0060] “band pass”; see fig. 4, especially region of interest; see reference claim 20).

Regarding claim 36, which depends on claim 27,
 
 Bowers teaches wherein determining the mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) comprises analysing amplitude characteristics of the vibrations ([0055] “detect changes in amplitude”; [0061]-[0063] amplitude; see exemplary figs. 5-6).

Claim(s) 24 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Bowers in view of Applicant cited Proelss, newly cited Maron, and in further view of newly cited Castro et al (US 20130220938 A1; hereafter “Castro”).

Regarding claim 24, which depends on claim 1,
 
 Bowers teaches further controlling a flow of the input mixture through the inlet (fig. 1, feed inlet), wherein the processing system (fig. 3, vibration analysis system 18 with control system 20) is further configured to operate the control based on the determined mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) ([0010] “the vibration analysis system is operable to interface with a distributed control system to provide control information to the distributed control system”; see “Feed” details in Table 1; [0062] adjust flow, pump speed, density).
Bowers is silent to further comprising an actuator for controlling the flow.
Castro teaches further comprising an actuator for controlling a flow of the input mixture through the inlet, wherein the processing system is further configured to operate the actuator based on the determined mode of operation of the hydrocyclone (Title “Stability Control System For A Hydrocyclone”; [0057] “the control module 38 is arranged to control one or more actuators, or the like arranged to control a pressure of the input slurry, size of the feed inlet, size of the upper overflow outlet 18 and size of the lower underflow outlet 22. For example, where the pressure of the input slurry is to be adjusted, the control module 38 may control a pump having a variable rotor speed and/or a device arranged to reduce or increase the cross section of the feed inlet. It will be understood that the controller 30 may be arranged to control any desired operational parameters for adjusting the hydrodynamics of the system for maintaining or restoring a stable separation process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Castro’s actuator(s) and control thereof with Bowers’ system thereby providing conventional means for adjusting the hydrodynamics of Bowers’ system for maintaining and/or restoring stable separation processes.  

Regarding claim 38, which depends on claim 27,
 
 Bowers teaches further comprising operating an actuator for controlling a flow of the input mixture through the inlet (fig. 1, feed inlet) based on the determined mode of operation of the hydrocyclone (fig. 1, hydrocyclone 10) ([0010] “the vibration analysis system is operable to interface with a distributed control system to provide control information to the distributed control system”; see “Feed” details in Table 1; [0062] adjust flow, pump speed, density).
Bowers is silent to further comprising and operating an actuator for controlling the flow.
Castro teaches further comprising and operating an actuator for controlling a flow of the input mixture through the inlet, wherein the processing system is further configured to operate the actuator based on the determined mode of operation of the hydrocyclone (Title “Stability Control System For A Hydrocyclone”; [0057] “the control module 38 is arranged to control one or more actuators, or the like arranged to control a pressure of the input slurry, size of the feed inlet, size of the upper overflow outlet 18 and size of the lower underflow outlet 22. For example, where the pressure of the input slurry is to be adjusted, the control module 38 may control a pump having a variable rotor speed and/or a device arranged to reduce or increase the cross section of the feed inlet. It will be understood that the controller 30 may be arranged to control any desired operational parameters for adjusting the hydrodynamics of the system for maintaining or restoring a stable separation process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Castro’s actuator(s) and control thereof with Bowers’ system thereby providing conventional means for adjusting the hydrodynamics of Bowers’ system for maintaining and/or restoring stable separation processes.  

Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Proelss in view of newly cited Maron.

Regarding independent claim 42,
 Proelss teaches a membrane assembly (figs., assembly comprising probe 5 and membrane 9) for coupling to an underflow pipe (figs. outlet 2) of a hydrocyclone (figs., hydrocyclone 1), the membrane assembly (figs., assembly comprising probe 5 and membrane 9) comprising:
a membrane (figs., membrane 9);
a membrane mount (figs., bracket/holder 7) configured to mount and maintain the membrane (figs., membrane 9) parallel to a central axis of a channel of the hydrocyclone; and
a sensor mount (figs., housing 6) for mounting a vibration sensor (figs., probe 5) thereto.
Proelss does not teach wherein the membrane assembly is for coupling to an overflow pipe, nor for maintaining the membrane parallel to an air core.
However, the recitation that  the assembly is for coupling to an overflow pipe has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self--contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Roble, 88 USPQ 478 (CCPA 1951). Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, coupling to an overflow pipe—versus coupling to another pipe such as underflow pipe—is merely intended use. Likewise, coupling parallel to an air core is an intended use.
Furthermore, Maron teaches an acoustic sensor assembly (fig. 5, probe 210 with fastening portion 202a) for coupling to an overflow pipe (fig. 5, 200) of a hydrocyclone [0075] “an overflow pipe that forms part of a hydrocyclone”), the acoustic sensor assembly (fig. 5, probe 210 with fastening portion 202a) comprising:
 an acoustic probe (fig. 5, probe 210) ([0023] “probe detects the acoustic signal produced by impacts of particles against the probe”); and
 an acoustic probe mount  (fig. 5, fastening portion 202a) configured to mount and maintain the acoustic probe (fig. 5, probe 210) parallel to an air core (fig. 5, central air core 208) of the hydrocyclone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maron’s utilization of an acoustic sensor with an overflow pipe having an air core and fastening means therefor with Proelss’ membrane assembly thereby increasing the versatility and marketability of Maron’s assembly. 

Regarding claim 43, which depends on claim 42,
 Proelss teaches wherein the sensor mount (figs., housing 6) is centrally located on the membrane (figs., membrane 9).

Allowable Subject Matter
Claim(s) 14-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 14, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a hydrocyclone monitoring system comprising (omissions/paraphrasing for brevity/clarity) “a hydrocyclone”, “a conduit connected to the first outlet, the conduit defining a channel”, “a sensor assembly configured to detect characteristics of the flow of the first component in the channel, the sensor assembly comprising a membrane in communication with the channel and a vibrations sensor operatively coupled to the membrane for detecting vibrations of the membrane”, “wherein the membrane is extended about a perimeter of the channel” in further combination with the remaining limitation(s) of the claim. 
Further dependent claim(s) of the above indicated claim is/are likewise indicated as comprising allowable subject matter.
Claim(s) 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record appears to read on the aforementioned claimed invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
Regarding dependent claim 44,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a membrane assembly for coupling to an overflow pipe of a hydrocyclone comprising “a membrane”, “a membrane mount configured to mount and maintain the membrane parallel to an air core of the hydrocyclone", “a sensor mount”, wherein the membrane is “attachable to a sensor assembly stub of an overflow outlet pipe”, “the membrane…configured to move in response to vibrations of a fluid”, “an attachment rim configured to be selectively mechanically connectable to the overflow outlet pipe”, “an accelerometer attachment configured to retain an accelerometer in mechanical communication with the membrane whereby the vibrations are detectable”, and “a membrane attachment comprising a flange configured to retain the membrane against the overflow outlet pipe proximate to” the “attachment rim thereof” in further combination with the remaining limitations of the claim.
Further dependent claim(s) thereof is/are likewise indicated as conditionally allowable.
Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856